NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                GRACIANO S. ESCOSIA,
                  Claimant-Appellant,

                             v.

      Eric K. Shinseki, SECRETARY OF VETERANS
                        AFFAIRS,
                    Respondent-Appellee.
                  ______________________

                        2013-7019
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2993, Judge Margaret C.
Bartley.
               ______________________

                   Decided: April 9, 2013
                  ______________________

      GRACIANO S. ESCOSIA, of Zambales, Phillippines, pro
se.

    ELIZABETH ANNE SPECK, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were STUART F. DELERY,
Principal Deputy Assistant Attorney General, JEANNE E.
2                             GRACIANO ESCOSIA   v. SHINSEKI

DAVIDSON, Director, and MARTIN F. HOCKEY, JR., Assis-
tant Director. Of counsel on the brief were MICHAEL J.
TIMINSKI, Deputy Assistant General Counsel, and BRIAN
D. GRIFFIN, Attorney, United States Department of Veter-
ans Affairs, of Washington, DC.
                 ______________________

    Before MOORE, BRYSON, and WALLACH, Circuit Judges.
PER CURIAM.
    Graciano S. Escosia appeals from the decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) affirming the Board of Veterans’
Appeals’ (“Board”) decision denying entitlement to pay-
ment from the Filipino Veterans Equity Compensation
(“FVEC”) fund. Because the Veterans Court properly
upheld the Board’s decision that Mr. Escosia was barred
from receiving such payment due to an earlier, unap-
pealed forfeiture decision, this court affirms.
                      BACKGROUND
    On July 26, 1941, President Franklin D. Roosevelt is-
sued a Military Order ordering into the service of the
United States armed forces “for the period of the existing
emergency . . . all of the organized military forces of the
Government of the Commonwealth of the Philippines.”
Military Order, 6 Fed. Reg. 3825 (Aug. 1, 1941). Mr.
Escosia served in the recognized guerilla forces of the
Commonwealth Army of the Philippines from March 1945
until June 1945 and in the Philippine Army from June
1945 to March 1946. In October 1976, the VA denied Mr.
Escosia’s claim for disability benefits on the ground of
forfeiture due to fraud, finding that Mr. Escosia had
“knowingly and intentionally furnished, or caused to be
presented to the Veterans Administration, materially
false and fraudulent evidence in support of a claim for
additional allowance for dependents on behalf of [another
veteran]” (“October 1976 forfeiture decision”). App’x at 14.
 GRACIANO ESCOSIA   v. SHINSEKI                           3
    In 2009, Congress established the FVEC fund as part
of the American Recovery and Reinvestment Act of 2009
(“Recovery Act”), and instructed the VA to make one-time
payments to eligible persons who submitted claims within
the one-year period following enactment. Pub. L. No. 111-
5, § 1002, 123 Stat. 115, 201 (2009). In February 2009,
Mr. Escosia filed a claim for payment from the FVEC
fund. A VA regional office denied his claim on the ground
that the October 1976 forfeiture decision barred Mr.
Escosia from receiving payment under any laws adminis-
tered by the Secretary of Veterans Affairs (“the Secre-
tary”). The Board affirmed the denial. Following appeal
by Mr. Escosia, the Veterans Court likewise affirmed the
denial of Mr. Escosia’s claim on the ground of forfeiture by
fraud. Escosia v. Shinseki, 11-2993, 2012 WL 4377702
(Vet. App. Sept. 26, 2012) (“Escosia”) (citing 38 U.S.C. §
6103(a)). Mr. Escosia filed this timely appeal.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Pursuant to 38 U.S.C. §
7292(a), this court has jurisdiction to review “the validity
of a decision of the [Veterans] Court on a rule of law or of
any statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the [Veterans] Court in making the
decision.” Except to the extent that a constitutional issue
is presented, this court may not review “a challenge to a
factual determination,” or “a challenge to a law or regula-
tion as applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2). This court reviews the Veterans Court’s
legal determinations de novo. Cushman v. Shinseki, 576
F.3d 1290, 1296 (Fed. Cir. 2009).
    On appeal, Mr. Escosia argues that the Veterans
Court erred in affirming the Board’s denial of his FVEC
claim. Mr. Escosia contends he is eligible for payment
under the FVEC fund and, for various reasons, is not
4                             GRACIANO ESCOSIA   v. SHINSEKI
barred by the forfeiture provision in 38 U.S.C. § 6103. As
discussed above, the Recovery Act provides for a one-time,
lump-sum payment to an eligible person who submitted
his claim within the one-year period following the date of
enactment. Recovery Act § 1002. An “eligible person” is
one who served before July 1, 1946 in the organized
military forces of the Government of the Commonwealth
of the Philippines, including the recognized guerilla
forces, and was discharged or released from service under
other than dishonorable conditions. Id. § 1002(d). Alt-
hough Mr. Escosia may otherwise be eligible for payment
under the FVEC fund, the Veterans Court did not err in
holding him ineligible for such payment due to forfeiture
by fraud.
    Section 6103(a) provides, in part:
    whoever knowingly makes or causes to be made or
    conspires, combines, aids, or assists in, agrees to,
    arranges for, or in any way procures the making
    or presentation of a false or fraudulent affidavit,
    declaration, certificate, statement, voucher, or pa-
    per, concerning any claim for benefits under any
    of the laws administered by the Secretary (except
    laws pertaining to insurance benefits) shall forfeit
    all rights, claims, and benefits under all laws ad-
    ministered by the Secretary (except laws pertain-
    ing to insurance benefits).
38 U.S.C. § 6103(a). Application of section 6103 to the
unappealed October 1976 forfeiture decision—which
found Mr. Escosia had “knowingly and intentionally
furnished, or caused to be presented to the [VA], material-
ly false and fraudulent evidence”—means Mr. Escosia has
forfeited his claim to benefits from the VA. App’x at 14.
On appeal, Mr. Escosia contends there was error in the
October 1976 forfeiture decision. See Appellant’s Br. at 1
(arguing he should not be subject to forfeiture under
section 6103 because he “acted as [an] interpreter not as a
 GRACIANO ESCOSIA   v. SHINSEKI                           5
fixer.”). However, a final VA decision may be collaterally
attacked only by filing a motion for revision based on
clear and unmistakable error (“CUE”) with the appropri-
ate VA regional office or by requesting to reopen the
original claim based on new and material evidence. Cook
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002). Mr.
Escosia has not pursued either course of action. See
Escosia at *2 (affirming that Mr. Escosia failed to plead
CUE to the Board with sufficient specificity to constitute
a cognizable motion for revision pursuant to 38 C.F.R.
§ 20.1404(b)). This court, like the Veterans Court, lacks
jurisdiction to entertain a CUE challenge in the first
instance. See Andre v. Principi, 301 F.3d 1354, 1361-62
(Fed. Cir. 2002); Conway v. Principi, 353 F.3d 1369, 1372
(Fed. Cir. 2004) (this court reviews only questions of law
and cannot review any application of law to fact). Mr.
Escosia’s contentions of factual error in the October 1976
forfeiture decision are thus not reviewable by this court.
    Mr. Escosia also contends the Veterans Court improp-
erly failed to consider 38 U.S.C. § 107, which, according to
Mr. Escosia, grants “specific rights and benefits” to Filipi-
no veterans. Appellant’s Br. at 1. According to Mr. Es-
cosia, section 107 provides that “Filipino Veterans are
considered [to be] CIVILIAN Employees of the Armed
Forces of the United States,” and, as such, “may[] be
covered under [Workmen’s] Compensation Act . . . .” Id.
Pursuant to 38 U.S.C. § 107, those who served before July
1, 1946 in the organized military forces or the organized
guerilla forces of the Government of the Commonwealth
of the Philippines “shall not be deemed to have been
active military, naval, or air service” for purposes of
entitlement to most veteran benefits. However, this does
not indicate that such persons are defined as civilian
employees of the military. Section 107 was enacted after
World War II, when Congress provided that Filipino
veterans who had served in the organized military forces
of the Government of the Commonwealth of the Philip-
6                             GRACIANO ESCOSIA   v. SHINSEKI
pines under United States authority prior to July 1, 1946,
were entitled to certain specified service-connected disa-
bility compensation and death benefits, but were not
entitled to other benefits typically afforded to veterans of
the United States military. First Supplemental Surplus
Appropriation Rescission Act of 1946, Pub. L. 79-301, 60
Stat. 6 (1946) (codified as amended at 38 U.S.C. § 107(a)).
Section 107 thus places Filipino veterans in a category of
their own; the fact that they are not considered to have
been in active military service for purposes of VA benefits
does not imply that they are instead considered civilian
employees of the military.
    Mr. Escosia further presents several arguments why
section 6103 does not bar him from receiving payment
from the FVEC fund. First, Mr. Escosia appears to argue
that the earlier finding of forfeiture no longer bars him
from receipt of VA benefits, because he has since been
naturalized as a United States citizen. Appellant’s Br. at
2. However, nothing in section 6103 indicates that a
change in citizenship constitutes a basis for avoiding the
forfeiture bar. 38 U.S.C. § 6103. Second, Mr. Escosia
appears to contend that payment pursuant to the Recov-
ery Act’s FVEC fund is not subject to the section 6103 bar.
Appellant’s Br. at 2. This argument similarly lacks merit,
because the FVEC fund is a law “administered by the
Secretary” pursuant to section 6103, and payment from
the fund is thus properly barred by forfeiture for fraud.
See Recovery Act §§ 1002(b)(2), (c)(1), (j)(2) (instructing
the Secretary of Veterans Affairs to administer the provi-
sions of the FVEC fund consistently with other applicable
provisions of Title 38 United States Code). Last, Mr.
Escosia argues that he is not subject to section 6103
because he is not a “veteran of the United St[a]tes Armed
Forces.” Appellant’s Br. at 2. As discussed above, Mr.
Escosia’s service in the Philippine military forces prior to
July 1, 1946 is not deemed to be “active military, naval, or
air service,” 38 U.S.C. § 107; nevertheless, section 6103
 GRACIANO ESCOSIA   v. SHINSEKI                      7
applies to any person who engages in fraud concerning a
claim for benefits under laws administered by the Secre-
tary, including Mr. Escosia. 38 U.S.C. § 6103(a).
   We have considered Mr. Escosia’s remaining argu-
ments and find them unpersuasive. Accordingly, the
Veterans Court’s decision affirming the denial of Mr.
Escosia’s claim for payment is
                          AFFIRMED
No costs.